Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Akahane (9,325,317) Fig. 10 shows a switching control circuit for a semiconductor device having a first switching device XD1 on a power supply side thereof, and a second switching device XD2 on a ground side thereof, the second switching device driving a load L1 of the semiconductor device in cooperation with the first switching device, the switching control circuit controlling switching of the first and second switching devices, and comprising: a signal output circuit 40/31 that outputs a set signal for turning on the first switching device and a reset signal for turning off the first switching device, in response to an input signal of the switching control circuit; a level shift circuit 24/25 that shifts a level of each of the set signal and the reset signal; and a first drive circuit 23/21 that drives the first switching device in response to an output from the level shift circuit as claimed.  The prior art of record does not appear to disclose a power supply circuit including a plurality of transistors that are Darlington-coupled, the plurality of Darlington-coupled transistors being configured to generate a power supply voltage for the signal output circuit as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758.  The examiner can normally be reached on Mon-Thur.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849